                       UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW HAMPSHIRE


Chad E. Austin

      v.                                      Case No. 19-cv-291-PB

FCI Cumberland, Warden




                                  ORDER


     After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated April 3, 2019.      The pending motions (Doc.

Nos. 1 and 3) are denied without prejudice. The clerk’s office

shall recharacterize this case as a successive § 2255 motion,

and transfer this matter to the First Circuit to consider

whether Austin may be granted leave to file a second § 2255

motion in this court.


                                        /s/ Paul Barbadoro
                                       ____________________________
                                       Paul Barbadoro
                                       United States District Judge

Date: April 20, 2019
